NOTICE OF ALLOWANCE
Drawings
The drawing(s) filed on 03/03/2020 are accepted. 

REASONS FOR ALLOWANCE

Claims 1 and 4 are allowed. 
Claim 1 is allowable over the prior art of record because the art of record does not disclose nor render obvious there has been a large change among signal values during a timing determining process time period that begins after the reference time period has elapsed, and (ii) start recording signal values in response to the recording start condition becoming satisfied, the determination reference value obtaining section being configured to obtain, as the determination reference value, a difference between a maximum value and a minimum value among the signal values during the reference time period, the recording control section being configured to determine, on a basis of a difference between a maximum value and a minimum value among the signal values during the timing determining process time period exceeding a threshold value selected on a basis of the determination reference value, that the recording start condition has become satisfied as cited in combination with the rest of the claimed limitations.
Claim 4 is allowable over the prior art of record because the art of record does not disclose nor render obvious there has been a large change among signal values during a timing determining process time period that begins after the reference time period has elapsed, and (ii) starting recording signal values in response to the recording start condition becoming satisfied, the recording control step including determining, on a basis of a difference between a maximum value and a minimum value among the signal values during the timing determining process time period exceeding a threshold value selected on a basis of the determination reference value, that the recording start condition has become satisfied as cited in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842